DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-39 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 37, in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that the groups are asserted to relate to a single general inventive concept under PCT Rule 13.1  In support of this assertion, Applicant argues that the corresponding technical feature of “a nicotine salt complex solution” is present in all of the groups.  This is not found persuasive because the same or corresponding “nicotine salt complex solution” is in fact not a part of all of the groups as clearly explained in the Requirement for Restriction at p.6-8.  As explained, nicotine salt complexes are not a special technical feature linking the claimed groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-36 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.

Priority
This application is a U.S. national phase application under 35 U.S.C. §371 claiming priority to International Application No. PCT/US2018/039621, filed June 26, 2018, which claims the benefit of priority from U.S. Provisional Patent Application No. 62/524,892, filed June 26, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 03/17/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-14 and 37
Claims 1-14 and 37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 1 recites:

    PNG
    media_image1.png
    93
    716
    media_image1.png
    Greyscale

It is unclear what Applicant is attempting to claim because “one or more heterogenous nicotine salt complexes” is ambiguous.  Specifically, it is unclear whether the “first organic acid” and the “second organic acid” are different because the disclosure (and claims) recite that the first organic acid and the second organic acid are selected from the same group of organic acids. (Specification at Table 1; Claim 2.)  Note that in Table 1, which describes “Embodiments of the Preferred Second Organic Acids (in Column B) for Pairing with the Selected First Organic Acid in Column A for reaction with Nicotine or for Forming a Heterogeneous Nicotine Salt Complex”, the same organic acid bonded at the pyrrolidine ring (Column A) is also present in Column B as the organic acid for bonding at the pyridine ring.  Thus, Applicant appears to disclose that a “heterogenous” nicotine salt need not necessarily contain two different organic acids.  
	While Applicant does disclose that “[c]ertain embodiments of the present invention” provide a heterogenous nicotine salt complex “wherein the first and second organic acids are different, (i.e., not identical)”, there is no recitation of or requirement in the claims that the recited “first organic acid” and “second organic acid” are different.
	Thus, one could reasonably construe the claims to simply require different nicotine salt complexes, e.g., nicotine bitartrate and nicotine benzoate, in solution.  Such an interpretation is supported by, for example, dependent claims 3 and 4 which recite that the solution of claim 1 includes three or four (or more) organic acids forming heterogenous nicotine salt complexes.  For example, a solution of nicotine free base and three or four (or more) organic acids would be expected to form multiple different nicotine salt complexes in solution comprising different combinations of organic acids.
	Furthermore, it is unclear whether the claimed “one or more heterogenous nicotine salt complexes” are formed a priori, i.e., before being added to the solution, or are formed in situ, i.e., nicotine is simply present in the claimed solution with two or more organic acids. 
	At bottom, for the reasons discussed supra it is unclear of what, exactly, the claimed “solution” is comprised, i.e., a solution of nicotine and different organic acids or a solution of different nicotine salt complexes formed of different organic acids or simply a solution of a nicotine salt formed of two different organic acids.

Claims 3-4
Claims 3-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3 and 4 each depend from claim 1, which recites a solution comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
Claim 3 recites the solution of claim 1, “including three or more organic acids forming heterogenous nicotine salt complexes.”  Claim 4 recites the solution of claim 1, “including four or more organic acids forming heterogenous nicotine salt complexes.”
The metes and bounds of the subject matter encompassed by claim 3 and 4 are unclear because it is not apparent from the disclosure how a heterogenous salt complex can include more than two organic acids forming a heterogenous salt complex.  As recited in claim 1, the heterogenous nicotine salt complex comprises at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring, i.e., two organic acids are used to form the complex.
It is totally unclear how a nicotine salt complex formed by “at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring” can include three or more (claim 3) or four or more (claim 4) organic acids forming heterogenous nicotine salt complexes.  For example, it is unclear whether Applicant intends the solution comprise nicotine per se and three or four (or more) organic acids in solution or whether Applicant intends the solution comprises multiple heterogenous nicotine salt complexes formed by three or four (or more) organic acids.  

Claims 8-9
Claims 8-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 8 and 9 each depend from claim 1 which recites a solution comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
Claims 8 and 9 recite the solution of claim 1 “contains the compound nicotine” and the “nicotine” concentration is from 50 mg/ml to 750 mg/ml (claim 8) or from 100 mg/ml to 750 mg/ml (claim 9).
It is unclear if “the compound nicotine” in claims 8 and 9 is referring to the “one or more heterogenous nicotine salt complexes” recited in claim 1 from which they depend or if this “nicotine” is additional, added unprotonated (“free base”) nicotine present in the solution.  

Claim 11
Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 depends from claim 1 and recites “a first organic acid and a second organic acid are selected column A and column B, respectively, in Table 1, copied in the present claim.”
Firstly, no table is “copied in the present claim”, i.e., there is no table present in claim 11.  Secondly, it is unclear what is meant by “are selected column A and column B”, e.g., if Applicant means they are selected from the references columns.  Lastly, column B of table 1 recites a list of about 60 different organic acids.  It is unclear if “selected column A and column B” means that the second organic acid is comprised of all of the acids recited in column B of table 1.
As Applicant recites large Markush groups of organic acids in the claims (e.g., claim 2), there is no reason Applicant cannot recite such Markush groups in claim 11, i.e., reference to columns in a table in the Specification is unnecessary and only adds ambiguity to the claim.  The Examiner suggests amending claim 11 to recite the first organic acid is “…selected from the group consisting of….” and the second organic acid is “…selected from the group consisting of…” and reciting the organic acids Applicant intends each organic acid to be selected from.

Claims 12-13
Claims 12-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the limitation “one or more nicotine salts selected for a smooth vaping experience”.  Claim 13 recites the limitation “one or more nicotine salts selected for a biting experience”. It is totally unclear what nicotine salts, out of all nicotine salts that can exist in the art, will have a “smooth” or “biting” experience.  Furthermore, “a smooth vaping experience” and “a biting experience” are totally subjective to the end user, rendering the metes and bounds of the claims indefinite because a nicotine salt “selected for a smooth vaping experience” by one person might not be a nicotine salt selected for a “smooth experience” by another person.

Claim 14
Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites the “solution of claim 1”, further comprising “a packaging selected for transdermal, oral, nasal, or respiratory delivery”.  It is unclear how a “solution” can comprise “a packaging”.  It is unclear if Applicant is intending to claim a type of container the solution is in or some other type of “packaging”.  For example, it is unclear whether “a packaging for…oral…delivery” means the solution is in a capsule. It is totally unclear what “a packaging for…respiratory delivery” would be, i.e., what kind of “packaging” can be delivered to the respiratory tract. 

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to solutions comprising one or more heterogenous nicotine salt complexes.  Specifically, independent claim 1 recites:

    PNG
    media_image1.png
    93
    716
    media_image1.png
    Greyscale

The first and second organic acids are selected from at least 60 different organic acids. (Specification at Table 1; Claim 2).  Thus, there are, at minimum, 1770 different “heterogenous nicotine salt complexes” that could be made by the 60 disclosed organic acids.  This accounts only for the ~60 different organic acids actually disclosed and described by Applicant.  The actual number of possible “heterogenous nicotine salt complexes” formed by a “first organic acid” and “second organic acid” are likely innumerable. In contrast, Applicant describes one such heterogenous nicotine salt complex.

    PNG
    media_image2.png
    466
    402
    media_image2.png
    Greyscale

Figure 4B.
	While Applicant discloses and claims “a first organic acid” and a “second organic acid”, Applicant describes, at best, about 60 such organic acids.  A person of ordinary skill in the art would understand and construe “organic acid” to be just that – any organic chemical moiety that is acidic.  Put simply, an “organic acid” is an organic compound with acidic properties.  The only such organic acids disclosed or described by Applicant, however, are simple carboxylic acids.  (Table 1; Claim 2.)
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
Here, the claimed genus of “heterogenous nicotine salt complexes” is described merely by Applicant providing a generic statement of the invention’s boundaries, i.e., that they comprise “at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring”.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Here, Applicant fails to provide adequate written description and evidence of possession of a claimed genus of “heterogenous nicotine salt complexes”.  Other than listing about 60 simple organic carboxylic acids and essentially an instruction to “pick two”, and providing a single example of such a complex in Figure 4B, no other evidence of possession of the claimed genus is present.  For example, Applicant does not describe any physical and/or chemical properties, functional characteristics, structure/function correlation, or methods of making such heterogenous nicotine salt complexes. 
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
Such is the case here.  The claims circumscribe a vast genus of heterogenous nicotine salt complexes.  As discussed supra, there are, at minimum, 1770 different “heterogenous nicotine salt complexes” that could conceivably be made by the about 60 disclosed organic carboxylic acids.  Of these possible 1770 heterogenous nicotine salt complexes, Applicant appears to have disclosed ONE species (Figure 4B).  Further, this possible scope accounts only for the ~60 different organic carboxylic acids actually disclosed and described by Applicant.  The actual number of possible “heterogenous nicotine salt complexes” formed by a “first organic acid” and “second organic acid” as broadly encompassed by the claims are likely innumerable. Again, in contrast to the claimed vast genus of “heterogenous nicotine salt complexes” encompassed by the claims, Applicant describes one such heterogenous nicotine salt complex. (Figure 4B.)
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)). Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicant desires patent protection for solutions comprising an immense genus of “heterogenous nicotine salt complexes”, likely innumerable.  To support such broad protection and right to exclude, Applicant describes the claimed genus only by providing a list of about 60 small organic carboxylic acids (Table 1; Claim 2) and instructing those skilled in the art to, in essence, “pick two different ones and make a salt”.  However, the disclosure of these small organic carboxylic acids and a single species of a “heterogenous nicotine salt complexes” merely provides a generic statement of the invention's boundaries but fails to demonstrate that the applicant invented species of “heterogenous nicotine salt complexes” sufficient to support claims to this genus.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to randomly select two different “organic acid[s]” that fall within the extremely large scope of Applicant’s claims, and then figure out, through trial and error testing, which pairs of such organic acids form salts with nicotine and would therefore be useful in solution in electronic cigarettes. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). Notably, Applicant did not even make or describe a single solution comprising any “heterogenous nicotine salt complexes” as claimed.
Accordingly, the specification does not provide adequate written description of the claimed genus of “heterogenous nicotine salt complexes”, let alone solutions comprising them, which are purported to be useful in e-cigarettes.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of “heterogenous nicotine salt complexes” comprising a “first organic acid” and “second organic acid”.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, 10-14, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/071705 (Published May 12, 2016).
Claim 1 requires a solution comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
WO ‘705 teaches solutions comprising nicotine in unprotonated form and protonated form1 and one or more acids, wherein at least benzoic acid, levulinic acid, or a mixture thereof is present.  (Abstract; p.2, l.3-9; p.3, l.18-22; Claim 1; e.g.) It teaches by protonating some and only some of the nicotine present in a solution, such that the solution contains nicotine in unprotonated form and nicotine in protonated form, the solution when vaporised and inhaled provides desirable properties of flavour, impact, irritation, smoothness and/or nicotine reward for the user. (p.3, l.24-27.) It teaches in one aspect the nicotine solution comprises nicotine in unprotonated form, nicotine in monoprotonated form and nicotine in diprotonated form. (p.7, l.19-25.) It teaches nicotine is a diprotic base with pKa of 3.12 for the pyridine ring and 8.02 for the pyrrolidine ring and it can exist in pH-dependent protonated (mono- and di-) and non-protonated (free base) forms which have different bioavailability.  The distribution of protonated and non-protonated nicotine will vary at various pH increments. (p.8, l.24-31.) A decrease in the pH will see an increase of the fraction of protonated nicotine (mono- or di- depending on the pH).

    PNG
    media_image3.png
    104
    538
    media_image3.png
    Greyscale

(p.9, l.1-5.) Basic organic chemistry dictates that in a solution comprising nicotine and two or more organic acids as taught in WO ‘705, various combinations of conjugate acid/base pairs will be formed when nicotine is deprotonated.  It teaches the protonated form of nicotine is prepared by reacting unprotonated nicotine with an acid. The acids are one or more suitable acids, wherein at least benzoic acid, levulinic acid or a mixture thereof is present; and wherein the total content of acid present in the solution is no greater than 0.6 mole equivalents based on the nicotine. (p.10, l.1-7.) It teaches at least benzoic acid, levulinic acid or a mixture thereof must be present but that one or more acids in addition to the benzoic acid and/or levulinic acid may also be present. (p.10, l.8-10.) In a further aspect, it teaches the present invention provides a nicotine solution comprising
(i) a carrier;
(ii) nicotine in unprotonated form and in protonated form; and
(iii) a first acid, wherein the first acid is selected from benzoic acid, levulinic acid and
mixtures thereof; and
(iv) an optional second acid, wherein the optional second acid, if present, is selected from acids other than benzoic acid, levulinic acid, and mixtures thereof; and
wherein the total content of first acid and second acid present in the solution is no greater
than 0.6 mole equivalents based on the nicotine. (p.10, l.10-19.)  As per Claims 1-2 and 10-11, the optional second acid is an organic acid such as a carboxylic acid and is selected from the group consisting of acetic acid, lactic acid, formic acid, citric acid, pyruvic acid, succinic acid, tartaric acid, oleic acid, sorbic acid, propionic acid, phenylacetic acid, and mixtures thereof. (p.10, l.21-28.) In one aspect of the invention, it teaches benzoic acid and levulinic acid are present in the solution, thus also meeting the limitations of instant Claims 1-2 and 10-11. (p.10, l.31-32.)  As per Claims 5-6, it teaches various solutions having pHs from 3.0 to 8.0 and from 5.0 to 7.0, e.g., 7.4 (indicating 43% protonation of nicotine), 7.8 (indicating 24% protonation of nicotine), 7.7 (indicating 26% protonation of nicotine), 7.26 (indicating 50% protonation of nicotine), 6.9 (indicating 68% protonation of nicotine). (Examples 1-7.) As per Claim 8, nicotine may be provided at any suitable amount depending on the desired dosage when inhaled by the user. In one aspect nicotine is present in an amount of no greater than 6 wt% based on the total weight of the solution, e.g., nicotine is present in an amount of from 1 to 6 wt%2 based on the total weight of the solution. (p.16, l.1-7.) As per Claims 12-14, it teaches solution may be contained or delivered by any means such as in a container configured for engagement with an electronic vapour provision system, i.e., an e-cigarette. (p.20, l.8-32.) As per Claim 37, solutions comprising nicotine and at least two organic acids as expressly taught in WO ‘705 can only be made by “admixing” the nicotine and the organic acids.
Thus, WO ‘705 teaches solutions comprising one or more heterogenous nicotine salts comprising a first organic acid and a second organic acid.


Claim(s) 1-14 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/167629 (Published November 5, 2015).
Claim 1 requires a solution comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
WO ‘629 teaches a liquid aerosol formulation for an electronic smoking article includes an aerosol former, optionally water, nicotine, and an acid. The acid can include one or more of pyruvic acid, formic acid, oxalic acid, glycolic acid, acetic acid, isovaleric acid, valeric acid, propionic acid, octanoic acid, lactic acid, levulinic acid, sorbic acid, malic acid, tartaric acid, succinic acid, citric acid, benzoic acid, oleic acid, aconitic acid, butyric acid, cinnamic acid, decanoic acid, 3,7-diemthyl-6-octenoic acid, 1-glutamic acid, heptanoic acid, hexanoic acid, 3-hexenoic acid, trans-2-hexenoic acid, isobutyric acid, lauric acid, 2-methylbutyric acid, 2-methylvaleric acid, myristic acid, nonanoic acid, palmitic acid, 4-pentenoic acid, phenylacetic acid, 3-phenylpropionic acid, hydrochloric acid, phosphoric acid and sulfuric acid. (Abstract.) As per Claims 1-4 and 10-13, in one embodiment the acidic compound includes pyruvic acid, lactic acid, benzoic acid and acetic acid. ([0020].) Also as per Claims 3-4, the acidic compound may include between 2 and 10 acids. For example, the acidic compound may include 4 acids. ([0022].) According to at least one example embodiment, the acid readily protonates nicotine and thus reduces production of gas phase nicotine, thus teaching formation of nicotine salt complexes. ([0056].) Indeed, “[t]he acid also may be incorporated in the form of a salt” and/or “the nicotine is added to the formulation as a salt.” ([0062]; [0136].) As per Claims 5-7, it teaches the acid is included in the liquid aerosol formulation in an amount sufficient to reduce the pH of the liquid aerosol formulation in the range of about 3 to about 8, e.g., in the range of about 3 to about 5. ([0114]; [0138].) As per Claim 8, the concentration of the nicotine is between substantially 1.5% by weight and substantially 6% by weight.3 ([0021].) As per Claim 9, the nicotine is included in the liquid aerosol formulation in an amount ranging from about 1% by weight to about 10% by weight.4 ([0137].) WO ‘629 teaches various liquid aerosol formulations comprising nicotine and 2 or more organic acids. ([0024]-[0037].) As per Claims 12-14, it teaches various embodiments of electronic smoking articles comprising the liquid aerosol formulation taught therein. ([0067]-[0107]; Examples.) As per Claim 37, solutions comprising nicotine and organic acids as expressly taught in WO ‘629 can only be made by “admixing” the nicotine and the organic acids.
Thus, WO ‘629 teaches solutions comprising one or more heterogenous nicotine salts comprising a first organic acid and a second organic acid and having pH of from about 3 to about 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2014/182736 (Published November 13, 2014) and WO 2015/177177 (Published November 26, 2015) in view of WO 2015/167629 (Published November 5, 2015) and WO 2016/071705 (Published May 12, 2016).
Claim 1 requires a solution comprising one or more heterogenous nicotine salt complexes, wherein the complexes comprise at least one nicotine molecule having a first organic acid bound to a nitrogen of a pyrrolidine ring and a second organic acid bound to a nitrogen of a pyridine ring.
WO ‘736 teaches a nicotine salt liquid formulation for generating an inhalable aerosol in an electronic cigarette comprising nicotine salt that forms about 0.5% to about 20% nicotine. (Abstract; [0002]; [0076].) It teaches nicotine salts are formed by the addition of a suitable acid, including organic or inorganic acids. In some formulations suitable organic acids are carboxylic acids. Examples of organic carboxylic acids disclosed are monocarboxylic acids, dicarboxylic acids (organic acid containing two carboxylic acid groups), carboxylic acids containing an aromatic group such as benzoic acids, hydroxycarboxylic acids, heterocyclic carboxylic acids, terpenoid acids, sugar acids; such as the pectic acids, amino acids, cycloaliphatic acids, aliphatic carboxylic acids, keto carboxylic acids, and the like. In some formulations the organic acids are monocarboxylic acids. Nicotine salts are formed from the addition of a suitable acid to nicotine. In some formulations the stoichiometric ratios of the nicotine to acid (nicotine:acid) are 1:1, 1:2, 1:3, 1:4, 2:3, 2:5, 2:7, 3:4, 3:5, 3:7, 3:8, 3:10, 3:11, 4:5, 4:7, 4:9, 4:10, 4:11, 4:13, 4:14, 4:15, 5:6, 5:7, 5:8, 5:9, 5:11, 5:12, 5:13, 5:14, 5:16, 5:17, 5: 18, or 5:19. In some formulations the stoichiometric ratios of the nicotine to acid are 1:1 , 1:2, 1:3, or 1:4 (nicotine: acid).  ([0063].) Nicotine salt formulations may be formed by adding a suitable acid to nicotine, stirring the neat mixture at ambient temperature or at elevated temperature, and then diluting the neat mixture with a carrier mixture, such as a mixture of propylene glycol and glycerin. ([0065].) Different nicotine salt formulations produced varying degrees of satisfaction in an individual. The nicotine salt formed may be monoprotonated. The nicotine salt formed may be diprotonated. The nicotine salt may exist in more than one protonation state, e.g., an equilibrium of mono-protonated and di-protonated nicotine salts. ([0070].) Numerous nicotine salts with different acids are disclosed, including nicotine benzoate, nicotine malate, nicotine succinate, nicotine salicylate, nicotine citrate, nicotine levulinate, nicotine pyruvate, etc. ([0085]-[0090].) As per Claims 8-9, in some formulations the concentration of nicotine in the nicotine salt formulation is about 1% (w/w) to about 25% (w/w). ([0062].) 
WO ‘177 similarly teaches methods of administering nicotine or a salt thereof, wherein the method includes inhaling an aerosol of a liquid formulation, the liquid formulation comprising: (i) at least 12 percent by weight of water; (ii) at least 70 percent by weight of propylene glycol; and (iii) at least 2 percent by weight of said nicotine or a salt thereof. (Abstract; p.1, l.30 to p.2, l.2.)  The liquid formulation includes a salt of nicotine. Examples of nicotine salts include, but are not limited to, formic (2:1), acetic (3:1), propionic (3:1), butyric (3:1), 2-methylbutyric (3:1), 3-methylbutynic (3:1), valeric (3:1), lauric (3:1), palmitic (3:1), tartaric (1:1) and (2:1), citric (2:1), malic (2:1), oxalic (2:1), benzoic (1:1), gentisic (1:1), gallic (1:1), phenylacetic (3:1), salicylic (1:1), phthalic (1:1), picric (2:1), sulfosalicylic (1:1), tannic (1:5), pectic (1:3), alginic (1:2), hydrochloric (2:1), chloroplatinic (1:1), silcotungstic (1:1), pyruvic (2:1), glutamic (1:1), and aspartic (1:1) salts of nicotine. While the use of the free base of nicotine is generally preferred, the use of such salts may be desirable to lower the pH to potentially reduce irritation for liquid formulations containing a high concentration of nicotine. (p.4, l.15-27.) The liquid formulation contains at least 2 percent by weight of nicotine or a salt thereof, such as from 2 to 10 percent, such as from 3 to 8 percent, such as from 3 to 6 percent by weight of nicotine or a salt thereof. (p.4, l.28-33.)
The claims can be said to differ from WO ‘736 and WO ‘177 in so far as they recite a solution comprising one or more heterogenous nicotine salt complexes comprising a first organic acid and a second organic acid, whereas the nicotine salts disclosed in WO ‘736 and WO ‘177 are formed from a single organic acid.  
WO ‘629 teaches a liquid aerosol formulation for an electronic smoking article includes an aerosol former, optionally water, nicotine, and an acid. The acid can include one or more of pyruvic acid, formic acid, oxalic acid, glycolic acid, acetic acid, isovaleric acid, valeric acid, propionic acid, octanoic acid, lactic acid, levulinic acid, sorbic acid, malic acid, tartaric acid, succinic acid, citric acid, benzoic acid, oleic acid, aconitic acid, butyric acid, cinnamic acid, decanoic acid, 3,7-diemthyl-6-octenoic acid, 1-glutamic acid, heptanoic acid, hexanoic acid, 3-hexenoic acid, trans-2-hexenoic acid, isobutyric acid, lauric acid, 2-methylbutyric acid, 2-methylvaleric acid, myristic acid, nonanoic acid, palmitic acid, 4-pentenoic acid, phenylacetic acid, 3-phenylpropionic acid, hydrochloric acid, phosphoric acid and sulfuric acid. (Abstract.) As per Claims 1-4 and 10-13, in one embodiment the acidic compound includes pyruvic acid, lactic acid, benzoic acid and acetic acid. ([0020].) Also as per Claims 3-4, the acidic compound may include between 2 and 10 acids. For example, the acidic compound may include 4 acids. ([0022].) According to at least one example embodiment, the acid readily protonates nicotine and thus reduces production of gas phase nicotine, thus teaching formation of nicotine salt complexes. ([0056].) Indeed, “[t]he acid also may be incorporated in the form of a salt” and/or “the nicotine is added to the formulation as a salt.” ([0062]; [0136].) As per Claims 5-7, it teaches the acid is included in the liquid aerosol formulation in an amount sufficient to reduce the pH of the liquid aerosol formulation in the range of about 3 to about 8, e.g., in the range of about 3 to about 5. ([0114]; [0138].) As per Claim 8, the concentration of the nicotine is between substantially 1.5% by weight and substantially 6% by weight.5 ([0021].) As per Claim 9, the nicotine is included in the liquid aerosol formulation in an amount ranging from about 1% by weight to about 10% by weight.6 ([0137].) WO ‘629 teaches various liquid aerosol formulations comprising nicotine and 2 or more organic acids. ([0024]-[0037].) As per Claims 12-14, it teaches various embodiments of electronic smoking articles comprising the liquid aerosol formulation taught therein. ([0067]-[0107]; Examples.) As per Claim 37, solutions comprising nicotine and organic acids as expressly taught in WO ‘629 can only be made by “admixing” the nicotine and the organic acids.
WO ‘705 teaches solutions comprising nicotine in unprotonated form and protonated form7 and one or more acids, wherein at least benzoic acid, levulinic acid, or a mixture thereof is present.  (Abstract; p.2, l.3-9; p.3, l.18-22; Claim 1; e.g.) It teaches by protonating some and only some of the nicotine present in a solution, such that the solution contains nicotine in unprotonated form and nicotine in protonated form, the solution when vaporised and inhaled provides desirable properties of flavour, impact, irritation, smoothness and/or nicotine reward for the user. (p.3, l.24-27.) It teaches in one aspect the nicotine solution comprises nicotine in unprotonated form, nicotine in monoprotonated form and nicotine in diprotonated form. (p.7, l.19-25.) It teaches nicotine is a diprotic base with pKa of 3.12 for the pyridine ring and 8.02 for the pyrrolidine ring and it can exist in pH-dependent protonated (mono- and di-) and non-protonated (free base) forms which have different bioavailability.  The distribution of protonated and non-protonated nicotine will vary at various pH increments. (p.8, l.24-31.) A decrease in the pH will see an increase of the fraction of protonated nicotine (mono- or di- depending on the pH).

    PNG
    media_image3.png
    104
    538
    media_image3.png
    Greyscale

(p.9, l.1-5.) It teaches the protonated form of nicotine is prepared by reacting unprotonated nicotine with an acid. The acids are one or more suitable acids, wherein at least benzoic acid, levulinic acid or a mixture thereof is present; and wherein the total content of acid present in the solution is no greater than 0.6 mole equivalents based on the nicotine. (p.10, l.1-7.) It teaches at least benzoic acid, levulinic acid or a mixture thereof must be present but that one or more acids in addition to the benzoic acid and/or levulinic acid may also be present. (p.10, l.8-10.) In a further aspect, it teaches the present invention provides a nicotine solution comprising
(i) a carrier;
(ii) nicotine in unprotonated form and in protonated form; and
(iii) a first acid, wherein the first acid is selected from benzoic acid, levulinic acid and
mixtures thereof; and
(iv) an optional second acid, wherein the optional second acid, if present, is selected from acids other than benzoic acid, levulinic acid, and mixtures thereof; and
wherein the total content of first acid and second acid present in the solution is no greater
than 0.6 mole equivalents based on the nicotine. (p.10, l.10-19.)  As per Claims 1-2 and 10-11, the optional second acid is an organic acid such as a carboxylic acid and is selected from the group consisting of acetic acid, lactic acid, formic acid, citric acid, pyruvic acid, succinic acid, tartaric acid, oleic acid, sorbic acid, propionic acid, phenylacetic acid, and mixtures thereof. (p.10, l.21-28.) In one aspect of the invention, it teaches benzoic acid and levulinic acid are present in the solution, thus also meeting the limitations of instant Claims 1-2 and 10-11. (p.10, l.31-32.)  As per Claims 5-6, it teaches various solutions having pHs from 3.0 to 8.0 and from 5.0 to 7.0, e.g., 7.4 (indicating 43% protonation of nicotine), 7.8 (indicating 24% protonation of nicotine), 7.7 (indicating 26% protonation of nicotine), 7.26 (indicating 50% protonation of nicotine), 6.9 (indicating 68% protonation of nicotine). (Examples 1-7.) As per Claim 8, nicotine may be provided at any suitable amount depending on the desired dosage when inhaled by the user. In one aspect nicotine is present in an amount of no greater than 6 wt% based on the total weight of the solution, e.g., nicotine is present in an amount of from 1 to 6 wt%8 based on the total weight of the solution. (p.16, l.1-7.) As per Claims 12-14, it teaches solution may be contained or delivered by any means such as in a container configured for engagement with an electronic vapour provision system, i.e., an e-cigarette. (p.20, l.8-32.) As per Claim 37, solutions comprising nicotine and at least two organic acids as expressly taught in WO ‘705 can only be made by “admixing” the nicotine and the organic acids.
The prior art thus teaches solutions comprising nicotine and salts thereof for use in inhalable nicotine delivery devices (WO ‘736, WO ‘177, WO ‘629, and WO ‘705), upon which the claimed invention could be viewed as applying the known technique of using two or more different acids in nicotine solutions (WO ‘629 and WO ‘705) to yield the predictable result of the formation of heterogenous nicotine salts in solution.
The techniques taught in WO ‘629 and WO ‘705, providing solutions of nicotine and two or more different organic acids, would predictably form heterogenous nicotine salts because of basic acid-base chemistry.  Nicotine is a diprotic base with pKa of 3.12 for the pyridine ring and 8.02 for the pyrrolidine ring and it can exist in pH-dependent protonated (mono- and di-) and non-protonated (free base) (WO ‘705).  Basic acid/base chemistry dictates that when in the presence of two or more organic acids in solution, various non-protonated, monoprotonated, and deprotonated nicotine compounds will exist in equilibrium with one another, at least one of which will be a heterogenous nicotine complex comprising one conjugate acid to the pyridine ring nitrogen and one conjugate acid to the pyrrolidine ring.  
A person of ordinary skill in the art would have recognized that nicotine salts are readily and predictably formed in solutions with organic acids and that nicotine in solution with two or more organic acids for use in inhalable nicotine delivery devices were well-known in the art.  There is nothing novel or non-obvious about solutions of nicotine salts, which were well-known and commonplace in the art of inhalable nicotine delivery devices as evidenced by the cited prior art. Adjusting the protonation state of nicotine, the presence of acids, pH, etc. were all well-known variables for modifying the user experience of inhalable nicotine delivery devices, e.g., smoothness, harshness, nicotine delivery, etc., as also evidenced by the cited prior art.
Applicant’s purported invention is a solution comprising one or more “heterogenous nicotine salt complexes”, however, both nicotine salts (WO ‘736, WO ‘177, WO ‘629, and WO ‘705) and nicotine in solution with two or more organic acids (WO ‘629 and WO ‘705) were already known in the art for use in inhalable nicotine delivery devices.  While the prior art does not expressly characterize their nicotine salts as being “heterogenous”, the prior art does teach making nicotine salts with the same organic acids recited in the instant claims and teaches mixing two or more different organic acids as claimed with nicotine in solution.  
Therefore, it would have been obvious to a person of ordinary skill in the art to apply the known technique of using two or more organic acids in solution with nicotine to make solutions comprising one or more heterogenous nicotine salt complexes.  This would yield the predictable result of a solution comprising diprotonated nicotine salts suitable for use in inhalable nicotine delivery devices.  Even if it could be argued that two or more organic acids in solution with nicotine would not necessarily form heterogenous nicotine salts, using no more than the common knowledge in the art as evidenced by the cited prior art and basic acid/base chemistry, a person of ordinary skill in the art could readily and predictably make heterogenous nicotine salts comprising two different conjugate acids and put them in a solution that would be effective in the delivery of nicotine, salts thereof, and acids in inhalable nicotine delivery devices. 

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 Reference in the specification to protonated form means both monoprotonated nicotine and
        diprotonated nicotine. (p.4, l.1-4.)
        2 6% by weight is equal to 6 g in 100 mL which is 60 mg/mL, thus meeting the limitations of the claimed “from 50 mg/ml to 750 mg/ml” as recited in Claim 8.  
        3 6% by weight is equal to 6 g in 100 mL which is 60 mg/mL, thus meeting the limitations of the claimed “from 50 mg/ml to 750 mg/ml” as recited in Claim 8.  
        4 10% by weight is equal to 10 g in 100 mL which is 100 mg/mL, thus meeting the limitations of the claimed “from 100 mg/ml to 750 mg/ml” as recited in Claim 9.  
        5 6% by weight is equal to 6 g in 100 mL which is 60 mg/mL, thus meeting the limitations of the claimed “from 50 mg/ml to 750 mg/ml” as recited in Claim 8.  
        6 10% by weight is equal to 10 g in 100 mL which is 100 mg/mL, thus meeting the limitations of the claimed “from 100 mg/ml to 750 mg/ml” as recited in Claim 9.  
        7 Reference in the specification to protonated form means both monoprotonated nicotine and
        diprotonated nicotine. (p.4, l.1-4.)
        8 6% by weight is equal to 6 g in 100 mL which is 60 mg/mL, thus meeting the limitations of the claimed “from 50 mg/ml to 750 mg/ml” as recited in Claim 8.